                                                                          Page 1 of 3

           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

WILLIAM E. BRIGHTMON,

      Plaintiff,

vs.                                           CASE NO. 1:16cv132-MW/CAS

NANCY A. BERRYHILL,
Acting Commissioner of Social
Security,

      Defendant.
                                  /

                      REPORT AND RECOMENDATION

      As the prevailing party in this case, ECF Nos. 29-30, 33, Plaintiff filed

a petition for attorney’s fees (including costs and expenses) pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. ' 2412(d). 1 ECF No. 34.

Plaintiff’s attorney requests an award for attorney’s fees of $10,630.84,

costs of $218.00, and expenses of $26.18. Id. On January 22, 2019,

Defendant filed a Joint Stipulation and stated the parties “stipulated and

agreed” that Plaintiff’s petition “should be dismissed as moot” considering


      1    In Shalala v. Schaefer, 509 U.S. 292 (1993), the Supreme Court held that a
social security plaintiff who obtained a remand reversing the Commissioner’s decision
under sentence four of 42 U.S.C. § 405(g) was the “prevailing party,” and as such was
entitled to attorney’s fees and expenses under the EAJA.

Case No. 1:16cv132-MW/CAS
                                                                     Page 2 of 3

the terms and conditions set forth in the Joint Stipulation. ECF No. 36.

Defendant agrees that Plaintiff is entitled to an award of $10,245.48 in

attorney’s fees, $218.00 in costs, and $26.18 in expenses under the EAJA.

Id.; see id. at 2 n.1 (costs and expenses separately stated). It is

represented that Plaintiff agrees. Id.

      In accordance with Astrue v. Ratliff, 130 S.Ct. 2521, 2524 (2010), the

EAJA fee should be made payable to Plaintiff, not to Plaintiff’s attorney.

Since the fee was assigned to Plaintiff's attorney, payment of the fee to

Plaintiff’s attorney is authorized so long as Plaintiff has no debt to the

United States, and any such debt will be offset before payment.

      Accordingly, it is respectfully RECOMMENDED that Plaintiff=s petition

for attorney’s fees, ECF No. 34, be GRANTED in light of the parties’

stipulation and that the court award attorney’s fees of $10,245.48, $218.00

in costs, and $26.18 in expenses. The Commissioner should be afforded,

however, the opportunity to offset from this amount any debt owed by the

Plaintiff to the United States that may be identified by the Department of

Treasury and any ultimate distribution shall be made in accordance with




Case No. 1:16cv132-MW/CAS
                                                             Page 3 of 3

Astrue v. Ratliff.

      IN CHAMBERS at Tallahassee, Florida, on January 22, 2019.

                            s/ Charles A. Stampelos
                            CHARLES A. STAMPELOS
                            UNITED STATES MAGISTRATE JUDGE

                      NOTICE TO THE PARTIES

      Within fourteen (14) days after being served with a copy of this
Report and Recommendation, a party may serve and file specific
written objections to these proposed findings and recommendations.
Fed. R. Civ. P. 72(b)(2). A copy of the objections shall be served
upon all other parties. A party may respond to another party’s
objections within fourteen (14) days after being served with a copy
thereof. Fed. R. Civ. P. 72(b)(2). Any different deadline that may
appear on the electronic docket is for the Court’s internal use only
and does not control. If a party fails to object to the magistrate
judge’s findings or recommendations as to any particular claim or
issue contained in a Report and Recommendation, that party waives
the right to challenge on appeal the district court’s order based on the
unobjected-to factual and legal conclusions. See 11th Cir. R. 3-1; 28
U.S.C. § 636.




Case No. 1:16cv132-MW/CAS
